DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Priority
Acknowledgement is made of the claims to the provisional application 62/831,168 filed on 04/08/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2019, 02/28/2020, 09/09/2020 and 11/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a resistive element and a localized ESD protection circuit connected between the given wire and the switching element to discharge a portion of a voltage pulse on the given wire to one or more metallic planes” in claim 1 lines 9-11, must be shown or the feature(s) canceled 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0011], line 6, “a common passive MIC in other modes” should be corrected to –a common passive multi-input comparator (MIC)
In paragraph [0013], line 1, “circuit diagram of an ODVS subchannel” should be corrected to -- circuit diagram of an Orthogonal differential vector signaling (ODVS) subchannel-- (note, para [0013] shows the first occurrence of the acronym ODVS and therefore the acronym should be spelled out).
Appropriate correction is required.

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  On line 1 “respective set of set of signal path circuits” should be corrected to --respective set of signal path circuits--.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed upon applicant correcting the formal matter noted above.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claims 1 and 11 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claims 1 and 11, especially “a resistive element and a localized ESD protection circuit connected between the given wire and the switching element”.
Chakraborty (US20170353205A1) indicates an ESD for a receiver; but, neither the resistor nor the ESD elements are connected before the mixer switches. Roberts 
Claims 2-10 and 12-20 are indicated as allowable for the same reason.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing objections, specification objections and claim objections as indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        02/11/2021



	/THIENVU V TRAN/                                                  Supervisory Patent Examiner, Art Unit 2839